Citation Nr: 1019745	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right hip 
disability.

3. Entitlement to service connection for a left hip 
disability.

4. Entitlement to an increased rating for service-connected 
left knee sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to October 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for bilateral hearing loss; 
which denied claims for service connection for "apparent 
right gluteus maximus strain" "left hip," and "lumbar 
strain;" and which denied a claim for an increased rating 
for service-connected left knee sprain, evaluated as 10 
percent disabling.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in April 2009.  A 
transcript of the hearing has been associated with the claims 
file.

In June 2009, the Board found that new and material evidence 
had been submitted to reopen the claim for service connection 
for bilateral hearing loss.  The Board remanded the issue of 
service connection for bilateral hearing loss as well as all 
other pending claims for additional development.  All 
development ordered in the June 2009 remand was completed and 
in January 2010, the RO granted service connection for the 
lumbar spine disability.  Therefore, the issue of service 
connection for the lumbar spine disability is no longer 
before the Board.


FINDINGS OF FACT

1.  The Veteran's current level of bilateral hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

2.  The Veteran's bilateral hip disability was not caused by 
or incurred during service and is not secondary to his 
service connected bilateral knee disabilities.

3.  The Veteran's left knee does not exhibit moderate 
recurrent subluxation or lateral instability, and does not 
have flexion limited to 30 degrees or extension limited to 15 
degrees. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a hearing loss disability for 
VA purposes.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.385 (2009).

2.  Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A.   §§ 1110, 1131 (West Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  The criteria for an evaluation greater than 10 percent 
disabling for the left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a) (2009).  In addition, certain chronic diseases may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the Board must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the Veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).

A.  Bilateral Hearing Loss 

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; when the auditory thresholds for at least three of 
the above frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss, as 
defined in 38 C.F.R.     § 3.385, need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service for service connection to be granted.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1131; C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In this case, the Veteran has not shown evidence of a current 
hearing loss disability for VA purposes.  In his September 
2009 VA examination, the auditory threshold at 500, 1000, 
2000, 3000, and 4000 HZ, was 15, 20, 10, 25 and 15 decibels 
for the right ear and 25, 35, 10, 20, and 10 decibels for the 
left ear.  The speech recognition score was 96 percent 
bilaterally.  In his August 2008 VA examination, the auditory 
threshold at 500, 1000, 2000, 3000, and 4000 HZ, was 15, 15, 
10, 15 and 15 decibels for the right ear and 25, 35, 15, 20, 
and 20 decibels for the left ear.  The speech recognition 
score was 96 percent bilaterally.

The audiometric testing conducted in August 2008 and 
September 2009 revealed that the Veteran's current hearing 
acuity does not demonstrate an acoustic threshold of 40 
decibels or greater at any level, or an acoustic threshold of 
greater than 25 decibels at any three levels, or a speech 
recognition score less than 94 percent in either ear.  
Accordingly, the evidence fails to show that the Veteran 
currently has a hearing loss disability that meets the 
criteria set forth in 38 C.F.R. § 3.385.  Therefore, the 
Veteran's claim for service-connected disability benefits for 
hearing loss cannot be granted.  This does not suggest that 
the Veteran's hearing is "perfect", simply that it is 
currently within a range of essential normalcy for VA 
purposes. 

Though the evidence at this time fails to show a current 
disability for VA purposes, should the Veteran's hearing loss 
worsen in the future, he is encouraged to submit evidence in 
support of his claim for service connection for bilateral 
hearing loss at that time and reopen the claim.

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and his 
appeal must be denied.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

B.  Bilateral Hip Disability 

The Veteran seeks service connection for disabilities of his 
hips, including as secondary to his service connected right 
knee disability.  The Board reviewed service treatment 
records (STRs).  The entrance examination, dated December 
1987, does not note any disabilities of either hip upon 
entrance to service.  The remaining STRs fail to indicate 
injury, treatment or complaint of hip pain during service.  A 
separation examination does not appear to be of record.

Treatment records dated subsequent to service show complaint 
of hip pain in November 2002.  In February 2005, the Veteran 
had a VA examination.  The examiner reviewed the claims file 
and interviewed and examined the Veteran.  In the diagnosis, 
the examiner stated that the Veteran's right hip showed pain 
but that the left hip was essentially fine as no pain was 
appreciated.  The examiner stated that the Veteran's right 
hip disability appeared to be primarily mechanical and 
related to cramping within the musculature of the right hip.  
The examiner stated that it is possible that the right hip is 
compensating as a result of the Veteran's persistent limp and 
favoring the left side.  The examiner stated that the 
condition could also be related to the Veteran's low back 
disability with some referred pain into the buttock from the 
affected nerve within the low back.  He further stated that 
despite his statements, he cannot make a connection between 
the right hip and any connection will be mere speculation.  
The examiner stated that regarding the left hip, there is 
definitely no connection with the left hip as it is not 
affected whatsoever.

Overall, the Board that this report neither supports, nor 
refutes, the Veteran's claim.

In September 2009, the Veteran was provided with a new VA 
examination.  The examiner reviewed STRs and VA medical 
records.  During the examination, the Veteran reported 
suffering hip pain for the past 10 years.  The examiner 
performed a physical evaluation.  The x-rays showed moderate 
degenerative joint disease of the right hip.  The left hip 
was normal.  The diagnosis was degenerative joint disease of 
the right hip and left hip strain.  After a review of the 
service treatment records and medical records in the VA 
system, the examiner stated that it is less likely as not 
that the Veteran's bilateral hip disability was caused by or 
a result of a service related disability or bilateral knee 
condition.  He stated that the STRs were silent for a hip 
injury and that the bilateral hip conditions were most likely 
essential.  He stated, in essence, that if the knee and hip 
conditions were related, the Veteran would have more 
arthritis of the left hip because of the compensation from 
right knee problems.

	The Board has also reviewed the Veteran's statements and 
testimony before the undersigned VLJ.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  Thus, he 
is competent to report his hip pain and that it had onset in 
the mid-1990s.  He also testified that the hip pain worsened 
after his right knee surgery in 1998.

The Board has considered the Veteran's statements and sworn 
testimony asserting a nexus between his bilateral hip 
disability and his service connected knee disabilities.  
While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, degenerative 
joint disease and hip strain are not the types of disorders 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal.  Here, the Board attaches greater probative weight to 
the clinical findings than to his statements.  See Cartright, 
2 Vet. App. at 25.  
	
Accordingly, the Board finds that the VA examiners' opinions 
are more probative of whether the bilateral hip condition was 
caused by the service connected knee disabilities.  In this 
case, the February 2005 examiner found no disability of the 
left hip and stated that any connection between the right hip 
would be speculation.  More probative of the issue is the 
September 2009 VA examiner's opinion, which states that after 
a review of the STRs and medical evidence in the claims file, 
it is less likely as not that the Veteran's bilateral hip 
disability was caused by or a result of a service related 
disability or bilateral knee condition.  He stated that the 
STRs were silent for a hip injury and that the bilateral hip 
conditions were most likely essential.  He stated, in 
essence, that if the knee and hip conditions were related, 
the Veteran would have more arthritis of the left hip because 
of the compensation from right knee problems.  Therefore, the 
September 2009 VA examiner's opinion weighs against a finding 
of both direct and secondary service connection for the 
bilateral hip disability.

	Accordingly, the Board finds that the evidence weighs against 
a finding of service connection for a bilateral hip 
disability on a direct or secondary basis.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The Veteran seeks an initial rating greater than 10 percent 
for his left knee sprain.  The RO rated the Veteran's 
disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 
(2009), other impairment of the knee, recurrent subluxation 
or lateral instability.  Under DC 5257, a 10 percent rating 
is warranted for a slight symptomatology, a 20 percent rating 
is warranted for moderate symptomatology, and a 30 percent 
rating is warranted for severe symptomatology.  

In addition, the Board has also reviewed DCs 5260 and 5261.  
Diagnostic Code 5260 provides for a 10 percent rating where 
knee flexion is limited to 45 degrees, a 20 percent rating 
where knee flexion is limited to 30 degrees, and a 30 percent 
rating where knee flexion is limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent rating where 
knee extension is limited to 10 degrees, a 20 percent rating 
where knee extension is limited to 15 degrees, a 30 percent 
rating where knee extension is limited to 20 degrees, a 40 
percent rating where knee extension is limited to 30 degrees, 
and a 50 percent rating where knee extension is limited to 45 
degrees.

Normal motion of the knee is from 0 degrees of extension (leg 
straight) to 140 degrees of flexion. 38 C.F.R. § 4.71a, Plate 
II.

Also considered by the Board are regulations applicable to 
rating arthritis.  Arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. 4.71a Diagnostic 
Code 5003.  In the absence of limitation of motion sufficient 
for a compensable rating, a rating of 10 percent is assigned 
for each major joint or group of minor joints affected by 
arthritis.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  With any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59.  In such cases, painful or unstable joints 
warrant at least the minimum compensable rating.  Id.

In February 2005 the Veteran had a VA examination.  The 
examiner reviewed the claims file and interviewed and 
examined the Veteran.  The Veteran reported pain at a 4 to 5 
out of 10 on the pain scale and that the condition will flare 
to a 7 once or twice per week.  The Veteran stated that the 
left knee gives out and is stiff with weakness and locking.  
The Veteran reported 30 percent loss of range of motion (ROM) 
with any activity or flares.  ROM testing showed 0 to 5 
degrees extension and 0 to 105 degrees of flexion.  The 
Veteran had mild lateral laxity at 30 degrees and was tender 
to palpation.  The Veteran refused to perform the repetitive 
use testing.  Based upon the findings in this VA examination, 
the Veteran is not entitled to a higher rating under DC 5257 
as his lateral laxity was noted a mild and his flexion and 
extension are not limited to 30 degrees of flexion or 15 
degrees of extension.

The Veteran stated in his substantive appeal, VA Form 9, 
dated September 2006, that he suffers frequent episodes of 
locking and pain in his left knee.

In August 2008, the Veteran had a VA examination; however, 
although the examination touches on the left knee, it appears 
to focus more on the right knee symptomatology.  The 
examination report shows that the examiner reviewed the 
claims file.  The physical examination showed ROM of the left 
knee from 0 to 130 degrees, with pain starting at 40 degrees.  
The examiner found no additional loss of ROM with repetitive 
use.  The x-rays showed mild arthritis of the left knee.  The 
examiner stated that the Veteran's knee disabilities have 
significant effects on employment, such as decreased mobility 
and decreased strength of the lower extremities.  The 
condition has resulted in increased absenteeism from work and 
has also impacted the Veteran's ability to perform chores, 
shopping, exercise, sports, and recreation.  

Unfortunately, it is unclear whether the examiner is 
referring to the Veteran's right knee, left knee, or both 
knees when describing the impact on employment and daily 
life.  Further, the examiner did not indicate whether the 
left knee showed instability, thus the examination is not 
probative of the criteria under DC 5257.  

Additionally, the ROM weighs against a claim for an increased 
rating under DCs 5260 and 5261 as flexion and extension are 
not limited to 30 degrees of flexion or 15 degrees of 
extension.

The Veteran testified before the Board in April 2009.  During 
his testimony, the Veteran stated that he suffers constant 
pain, around a 3 or 4, daily.  The pain increases to a 7 or 8 
in the winter.  He also reported that his ROM has decreased 
since service and that he has needed knee braces to ambulate.

To address the issues cited above, the Veteran had another VA 
examination in September 2009.  The examiner reviewed STRs 
and VA medical records.  During the examination, the Veteran 
reported that his left knee pain had worsened.  He stated 
that the pain increases in the winter and after long work 
days.  On examination, the left knee exhibited pain but no 
episodes of subluxation, instability, or giving way.  The 
Veteran stated that he could stand for up to one hour and 
could walk from 1 to 3 miles.  The Veteran had flexion from 0 
to 140 degrees, with pain at 45 degrees.  Extension was to 0 
degrees.  The examiner found no additional pain or 
limitations after repetitive movement.  The x-ray of the left 
knee was normal.  The diagnosis was left knee strain.  

The examiner stated that the left knee strain had no 
significant effects on the Veteran's occupation or activities 
of daily living.  

Based upon the VA examiner's findings, the Board finds that 
the report weighs against the assignment of an increased 
rating.  Specifically, the examiner found no subluxation or 
instability, no arthritis, and ROM was not limited to 30 
degrees of flexion or 15 degrees of extension.

The Board also finds that the Veteran's left knee disability 
does not warrant a higher evaluation based on functional loss 
due to pain, weakness, fatigability, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  The February 2005 examiner was 
not permitted to perform testing for limitation of ROM after 
repetitive use and the August 2008 and September 2009 VA 
examiners found no additional limitation of ROM on repetitive 
use.  The September 2009 VA examination indicates that the 
Veteran's left knee disability exhibited pain but no episodes 
of subluxation, instability, or giving way.  All VA 
examinations show that the Veteran has ROM far greater than 
required for an increased rating and none show that the 
Veteran has moderate subluxation or lateral instability of 
the knee.  

The Board recognizes the Veteran's complaints of pain and 
functional loss due to pain; however, it is important for the 
Veteran to understand that without consideration of pain the 
current evaluation could not be justified.

Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's left knee disability 
does not more closely approximate a 20 percent rating.  38 
C.F.R. § 4.7.  Therefore, the preponderance of the evidence 
is against a rating greater than 10 percent for any time 
during the appeal period.  38 C.F.R.  § 4.3.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided in August 2004 did 
not address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claims, such 
error was harmless given that service connection is being 
denied for all claims and hence no rating or effective date 
will be assigned with respect to this claimed condition.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied for the service 
connection claims by way of a letter sent to the Veteran in 
August 2004 that fully addressed all three notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  

Regarding the increased rating claim for the left knee, the 
VCAA duty to notify was not completely satisfied prior to the 
initial, March 2005, RO decision.  The procedural defect was 
cured as after the RO provided content-complying VCAA notice 
in May 2008, the claim was readjudicated, as evidenced by the 
supplemental statement of the case dated December 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The Veteran was afforded VA medical examinations for each 
disability, as discussed above.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral hearing loss and bilateral 
hip disabilities is denied.

Entitlement to an increased rating for service-connected left 
knee sprain, currently evaluated as 10 percent disabling, is 
denied.

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


